16-3614
     Wu v. Whitaker
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A088 526 169
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            PETER W. HALL,
 8            RAYMOND J. LOHIER, JR.,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MEI PING WU,
14            Petitioner,
15
16                    v.                                         16-3614
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Dehai Zhang, Flushing, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Shelley R. Goad,
27                                    Assistant Director; Kristin
28                                    Moresi, Trial Attorney, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Mei Ping Wu, a native and citizen of the

6    People’s Republic of China, seeks review of an October 5,

7    2016 decision of the BIA affirming an August 5, 2015 decision

8    of an Immigration Judge (“IJ”) denying Wu’s application for

9    asylum.       In re Mei Ping Wu, No. A088 526 169 (B.I.A. Oct. 5,

10   2016), aff’g No. A088 526 169 (Immig. Ct. N.Y. City Aug. 5,

11   2015).         We    assume    the     parties’    familiarity         with     the

12   underlying facts and procedural history.

13          Under the circumstances of this case, we have reviewed

14   both    the    IJ’s   and     the   BIA’s    opinions    “for    the    sake    of

15   completeness.”        Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.

16   2006).         The    applicable      standards     of   review        are     well

17   established.          8 U.S.C.       § 1252(b)(4)(B);     Xiu    Xia     Lin    v.

18   Mukasey, 534 F.3d 162, 165–66 (2d Cir. 2008).                     Wu does not

19   challenge      the    agency’s       decisions    related   to    her        family

20   planning claim; accordingly, the only issue before us is the

21   agency’s denial of asylum based on Wu’s fear of future

22   religious persecution.              See Yueqing Zhang v. Gonzales, 426

23 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (claim not raised

                                              2
1    in brief is abandoned).

2        Absent past persecution, an alien may establish

3    eligibility for asylum by demonstrating a well-founded fear

4    of future persecution. 8 C.F.R. § 1208.13(b)(2);

5    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

6    2004).   To demonstrate a well-founded fear, an applicant

7    must show either a reasonable possibility that she would be

8    singled out for persecution or that the country of removal

9    has a pattern or practice of persecuting individuals

10   similarly situated to her.    8 C.F.R. § 1208.13(b)(2)(iii).

11   “[The] alien must make some showing that authorities in

12   h[er] country of nationality are either aware of h[er]

13   activities or likely to become aware of h[er] activities.”

14   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

15   2008).

16       Wu did not assert that Chinese officials are aware of

17   her religious practice.      And, given that approximately 45

18   million individuals practice in unregistered churches in

19   China, the agency did not err in finding that she failed to

20   demonstrate that Chinese officials are likely to discover her

21   practice as required.     See id.   Further, in some areas of

22   China religious practice is tolerated without interference.

23   Therefore, the agency did not err in determining that Wu

                                    3
1    failed to demonstrate “systemic or pervasive” persecution of

2    similarly situated Christians sufficient to demonstrate a

3    pattern or practice of persecution in China.         In re A-M-, 23

4    I. & N. Dec. 737, 741 (B.I.A. 2005) (citation omitted); see

5    also Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009)

6    (denying        petition   where    agency   considered   background

7    materials and rejected pattern-or-practice claim).

8        Accordingly, because the agency reasonably found that Wu

9    failed     to    demonstrate   a    well-founded   fear   of   future

10   persecution, it did not err in denying asylum based on her

11   religious practice.         See 8 C.F.R. § 1208.13(b)(2).       Given

12   the agency’s dispositive finding, we do not reach the agency’s

13   alternative determination that Wu was not credible.

14       For the foregoing reasons, the petition for review is

15   DENIED.

16                                      FOR THE COURT:
17                                      Catherine O’Hagan Wolfe
18                                      Clerk of Court
19




                                         4